Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The present application is a continuation of a family of applications that include a parent application no. 16/571,723.
	Currently, claims 1-19 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 07/06/2021 ("07-06-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 07-06-21 IDS is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A METHOD OF MANUFACTURING A SEMICONDUCTOR PACKAGE HAVING A CONNECTION STRUCTURE WITH TAPERING CONNECTION VIA LAYERS
Claim Objections
Claims 14-20 are objected to because of the following informalities:  In the independent claim 14, please consider adding "and" before the last process step and replacing "UBM" with "underbump metallurgy (UBM)."
	Claims 15-20 are objected to for depending from the objected claim 14. 	Appropriate corrections are required.

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0082993 A1 to Ko et al. ("Ko").
Figs. 11A, 11B, 11E and 11F of have been provided (with Figs. 11E and 11F being annotated) to support the rejection below:

    PNG
    media_image1.png
    519
    385
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    378
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    473
    382
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (also a via 143)][AltContent: arrow][AltContent: textbox (also a via 143)]
    PNG
    media_image4.png
    601
    477
    media_image4.png
    Greyscale

[AltContent: textbox (142top)][AltContent: arrow][AltContent: textbox (UBM_Via)][AltContent: arrow][AltContent: textbox (US)][AltContent: arrow]
    PNG
    media_image5.png
    672
    480
    media_image5.png
    Greyscale


Regarding independent claim 1, Ko teaches a method (see Fig. for example) comprising:
forming a base insulating layer 111a (para [0067] - "The first connection member 110 may include a first insulating layer 111a in contact with the second connection member 140") and/or 130 (para [0067] - "encapsulation layer 130"; Fig. 11A shows encapsulation layer 130 in a through-hole 110H.) on a first carrier substrate 200 (para [0107] - "adhesive film 200"; see Fig. 11A);
forming a planar conductive pattern 112a (para [0077] - "a first redistribution layer 112a in contact with the second connection member 140") on the base insulating layer 111a and/or 130 (see Fig. 11A);
forming a connection pad 112c (para [0067] - "redistribution layers 112a, 112b, 112c") on the base insulating layer 111a, the connection pad 112c having a connection via 113b (para [0077] - "second vias 113a and 113b") penetrating through the base insulating layer 111a and/or 130 and connected to the planar conductive pattern 112a (see Fig. 11A);
removing the first carrier substrate 200 from the base insulating layer 111a and/or 130 (see Fig. 11B);
forming a redistribution structure 140 (para [0095] - "The second connection member 140 may include insulating layers 141, the redistribution layers 142 disposed on the insulating layers 141, and vias 143 penetrating through the insulating layers 141 and connecting the redistribution layers 142 to each other") on the base insulating layer 111a, wherein the redistribution structure 140 includes a plurality of insulating layers 141 (Fig. 11C shows two insulating layer 141.), and a plurality of redistribution layers 142 (Fig. 11C shows two redistribution layers.) between the plurality of insulating layers 141, respectively, each of the plurality of redistribution layers 142 having a conductive via 143 connected to an adjacent one of planar conductive pattern 112a and the plurality of redistribution layers 142;
forming an underbump metallurgy (UBM) pad 160 (para [0073] - "an under-bump meal layer 160"; see Fig. 11F) on an upper surface US of the redistribution structure 140, the UBM pad 160 having a UBM via UBM_Via connected to an uppermost redistribution layer 142top among the plurality of redistribution layers 142;
attaching a second carrier substrate 125 (para [0074] - "passive components 125") to the upper surface US of the redistribution structure 140, on which the UBM pad 160 is formed (see Fig. 11F).
Regarding claim 2, Ko teaches the UBM pad 160 that has a thickness greater than that of each of the plurality of redistribution layers 142 (see Fig. 11F).
Regarding claim 3, Ko teaches the connection via 113b that has a tapered structure narrowed toward a first direction (down direction), and each of the conductive via 143 and the UBM via UBM_Via that has a tapered structure narrowed toward a second direction opposed to the first direction (up direction). 
Regarding claim 4, Ko teaches after the forming the connection pad 112c (see Fig. 11A), disposing at least one semiconductor chip 120 (para [0107] - "semiconductor chip 120") on the base insulating layer 111b, 130 or 130 to electrically connected to the connection pad 112c.
Regarding claim 11, Ko teaches the UBM via UBM_Via that has width greater than that of the conductive via 143 (see Fig. 11F). 
Regarding claim 12, Ko teaches each of the plurality of redistribution layers 142 that is formed along with the conductive via 143 by a same process (see Fig. 11E for example).
Regarding claim 13, Ko teaches the UBM pad 160 that is formed along with the UBM via UBM_Via by a same process (see Fig. 11F for example).


Regarding independent claim 14, Ko teaches a method (see Fig. for example) comprising:
forming a planar conductive pattern 112a (para [0077] - "a first redistribution layer 112a in contact with the second connection member 140") on a first carrier substrate 250 (para [0108] - "carrier film 250"; see Fig. 1B);
forming a redistribution structure 140 (para [0095] - "The second connection member 140 may include insulating layers 141, the redistribution layers 142 disposed on the insulating layers 141, and vias 143 penetrating through the insulating layers 141 and connecting the redistribution layers 142 to each other") on the first carrier substrate 250, wherein the redistribution structure 140 includes a plurality of insulating layers 141 (Fig. 11C shows two insulating layer 141.), and a plurality of redistribution layers 142 (Fig. 11C shows two redistribution layers.) between the plurality of insulating layers 141, respectively, each of the plurality of redistribution layers 142 having a conductive via 143 connected to an adjacent one of planar conductive pattern 112a and the plurality of redistribution layers 142;
forming an underbump metallurgy (UBM) pad 160 (para [0073] - "an under-bump meal layer 160"; see Fig. 11F) on an upper surface US of the redistribution structure 140, the UBM pad 160 having a UBM via UBM_Via connected to an uppermost redistribution layer 142top among the plurality of redistribution layers 142;
removing the first carrier substrate 250 from a lower surface of the redistribution structure 140 (see Fig. 11D), on which the planar conductive pattern 112a is formed;
attaching a second carrier substrate 125 (para [0074] - "passive components 125") to the upper surface US of the redistribution structure 140, on which the UBM pad 160 is formed (see Fig. 11F);
forming a second insulating layer 111a and/or 130 (para [0067] - "The first connection member 110 may include a first insulating layer 111a in contact with the second connection member 140"; para [0067] - "encapsulation layer 130"; Fig. 11A shows encapsulation layer 130 in a through-hole 110H.) on the lower surface of the redistribution structure 140 to cover the planar conductive pattern 112a;
forming a connection pad 112c (para [0067] - "redistribution layers 112a, 112b, 112c") on the second insulating layer 111a and/or 130, the connection pad 112c having a connection via 113b (para [0077] - "second vias 113a and 113b") penetrating through the second insulating layer 111a and/or 130 and connected to the planar conductive pattern 112a;
disposing at least one semiconductor chip 120 on the second insulating layer 111a and/or 130 to electrically connected to the connection pad 112c. 
Regarding claim 15, Ko teaches the UBM pad 160 that has a thickness greater than that of each of the plurality of redistribution layers 142 (see Fig. 11F),
the connection via 113b that has a tapered structure narrowed toward a first direction (down direction), and each of the conductive via 143 and the UBM via UBM_Via that has a tapered structure narrowed toward a second direction opposed to the first direction (up direction). 

Regarding independent claim 16, Ko teaches a method (see Fig. for example) comprising:
forming a planar conductive pattern 112a (para [0077] - "a first redistribution layer 112a in contact with the second connection member 140") on a first carrier substrate 250 (para [0108] - "carrier film 250"; see Fig. 1B);
forming a first redistribution structure 140 (para [0095] - "The second connection member 140 may include insulating layers 141, the redistribution layers 142 disposed on the insulating layers 141, and vias 143 penetrating through the insulating layers 141 and connecting the redistribution layers 142 to each other") on the first carrier substrate 250, wherein the first redistribution structure 140 includes a plurality of insulating layers 141 (Fig. 11C shows two insulating layer 141.), and a plurality of first redistribution layers 142 (Fig. 11C shows two redistribution layers.) between the plurality of insulating layers 141, respectively, each of the plurality of first redistribution layers 142 having a conductive via 143 connected to an adjacent one of planar conductive pattern 112a and the plurality of first redistribution layers 142;
forming an underbump metallurgy (UBM) pad 160 (para [0073] - "an under-bump meal layer 160"; see Fig. 11F) on an upper surface US of the first redistribution structure 140, the UBM pad 160 having a UBM via UBM_Via connected to an uppermost redistribution layer 142top among the plurality of first redistribution layers 142;
removing the first carrier substrate 250 from a lower surface of the first redistribution structure 140 (see Fig. 11D), on which the planar conductive pattern 112a is formed;
attaching a second carrier substrate 125 (para [0074] - "passive components 125") to the upper surface US of the first redistribution structure 140, on which the UBM pad 160 is formed (see Fig. 11F);
forming a second redistribution structure 112b, 113a, 111a (para [0077] - "...first insulating layer 111a...the second and third redistribution layers 112b and 112c...second vias 113a and 113b") on the lower surface of the first redistribution layer 140, wherein the second redistribution structure 112b, 113a, 111a includes one second insulating layer 111a and one second redistribution layer 112b, 113a, the one second redistribution layer 112b, 113a having a second conductive via 113a connected to the planar conductive pattern 112a;
forming a connection pad 112c (para [0067] - "redistribution layers 112a, 112b, 112c") on the second redistribution structure 112b, 113a, 111a  the connection pad 112c having a connection via 113b (para [0077] - "second vias 113a and 113b") penetrating through the one second insulating layer 111a and connected to the one second redistribution layer 112b, 113a;
disposing at least one semiconductor chip 120 on the second insulating layer 111a to electrically connected to the connection pad 112c. 
Regarding claim 17, Ko teaches a number of one second redistribution layer 112b, 113a (one) that is smaller than a number of the plurality of first redistribution layers 142 (two). 
Regarding claim 18, Ko teaches each of the connection via 113b and the second conductive via 113a that has a tapered structure narrowed toward a first direction (down direction), and each of the first conductive via 143 and the UBM via UBM_Via that has a tapered structure narrowed toward a second direction opposed to the first direction (up direction). 
Regarding claim 19, Ko teaches the plurality of first insulating layers 141 and the one second insulating layer 111a that include a photoimagable dielectric (PID) (para [0081] - "...an insulating material may be used as the material of each of the insulating layer 111a and 111b...a photoimagable dielectric (PID) resin may also be used as the insulating material."; para [0096] - "An insulating material may be used as a material of the insulating layers 141. In this case, a photosensitive insulating material such as a photoimagable dielectric (PID) resin may also be used as the insulating material.")

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 and the intervening claim 4 or the base claim 1 is amended to include all of the limitations of claim 5 and the intervening claim 4. 
Claim 6 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 6.
Claims 7-10 are allowable for depending from the allowable claim 6. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2009/0224391 A1 to Lin et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        28 September 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.